Case 8:21-mj-01867-GLS Document1-1 Filed 06/21/21 Page 1 of Sep

———. ENTERED

———— LOGGED ______RECEIVED

JUN 23 202)

- USAO 2021R AT GREENBELT
HLW CLERK, U.S. DISTRICT COURT
ay DISTRICT OF MARYLA\

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA *
*
Vv. = CASE NO. GLS-21-01867

*

JOSE EDMUNDO SANCHEZ, Jr., * FILED UNDER SEAL
*
Defendant *

neunuus

AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

I, Joseph Hayes, being duly sworn, hereby depose and state as follows:

1. I make this affidavit in support of a criminal complaint and related arrest warrant
for JOSE EDMUNDO SANCHEZ, Jr. (“SANCHEZ”) for violations of 18 U.S.C § 113(a)(4)
(assault by striking, beating or wounding); 36 C.F.R § 2.4(b)(1)(i) (possession a weapon, trap or
net); and 36 C.F. R. §2.34(a)(2) and (a)(4) (disorderly conduct).

De I am a police officer with the United States Park Police. My responsibilities
include law enforcement on properties administered by the National Park Service. The
Chesapeake and Ohio Canal National Historical Park (“park”) is in Maryland on lands within the
special maritime and territorial jurisdiction of the United States and administered by the National
Park Service. This affidavit is based on my personal observations and reports from others. _ It is
intended to provide probable cause and does not contain every fact known to me.

3% On 6/8/21, V1, a visitor to the park, reported that she was walking along a trail
when she encountered a man, later identified as SANCHEZ. SANCHEZ exposed his genitalia
to VI. SANCHEZ then followed the woman along the trail for a while from a distance, making
V1 uncomfortable. V1 used her cellphone to call the police. . SANCHEZ saw V1 using her

cellphone and left. V1 wrote down the license plate of the car with Virginia tags that SANCHEZ

I

DEPUTY
Case 8:21-mj-01867-GLS Document1-1 Filed 06/21/21 Page 2 of 3

got into. She gave a description of the man, later identified as SANCHEZ, to the police.
SANCHEZ was not found that day.

4. On 6/10/21, another woman (“V2”) was on a trail and wanted to pass a man, later
identified as SANCHEZ, who was walking more slowly. V2 asked if she could pass.
SANCHEZ moved to let her pass, and then slapped V2 with an open hand, grabbed her buttocks
and said, "Take off your pants, girl." V2 ran to the towpath and yelled for help; other visitors
came to help her, and V2 called and made a report to the police. V2 gave a description of the
man, later identified as SANCHEZ, to the police. SANCHEZ was not found that day.

Ss On 6/14/21, another woman (“V3”) was talking along the towpath. She passed a
man, later identified as SANCHEZ. SANCHEZ turned around and followed V3, speeding up
to get closer to V3. V3 offered to allow SANCHEZ to pass. SANCHEZ then blocked V3’s
path and said, “I think we should turn around.” As he said that, SANCHEZ brandished a knife,
placed his hand on V3’s shoulder to turn her around, and said, "I promise I'm not going to hurt
you." V3 screamed “No,” and SANCHEZ pushed her into some thorny bushes in the tree line
on the river side of the path and fled. V3 called the police and gave them a description of
SANCHEZ. The defendant was not found that day.

6. On 6/16/2021, | was working plainclothes duty in the park looking for this
defendant. | saw SANCHEZ walking in the woods onto the towpath. As I passed him,
SANCHEZ said to me, "suck my dick," and about 30 seconds later, "Hey, you want a blow job?"

As he said that, SANCHEZ pulled down his pants and separated his buttocks so that his anus was

fully exposed and clearly visible to me. I placed SANCHEZ under arrest.
Case 8:21-mj-01867-GLS Document1-1 Filed 06/21/21 Page 3 of 3

di At the police station, SANCHEZ admitted to all the incidents. He matched the

description of the man who encountered or assaulted V1, V2 and V3.

ORK

Det. Set. Jos fh Hayes
United Staés Park Police

Affidavit submitted by email and attested to me as true and accurate by telephone, consistent with
Fed. R. Crim. P. 4.1 and 4(d) this 21st day of June 2021.

ue pec

The Honorable Gina L. Simms
United States Magistrate Judge

 

 
